Citation Nr: 1601847	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO. 14-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for multiple myeloma, to include as due to asbestos and herbicide exposure.

2. Entitlement to service connection for a respiratory disability, to include emphysema and fibrosis, to include as due to asbestos and herbicide exposure.

3. Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to nonservice-connected multiple myeloma and as due to asbestos and herbicide exposure.

4. Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to nonservice-connected multiple myeloma and as due to asbestos and herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, an examination was provided in January 2011 and an addendum opinion to that examination was obtained in February 2011. After diagnosing the Veteran with polyneuropathy, emphysema and fibrosis, the examiner stated that it was unclear whether the diagnosed disabilities were related to service. He did indicate that the polyneuropathy was likely associated with myeloma, but provided no reason for that opinion. As the examiner did not support the one opinion that was given, and in essence did not provide an opinion at all with respect to the claims for multiple myeloma and the respiratory disability, the Board finds that it must remand all three claims for a new VA examination to determine the nature and etiology of the Veteran's multiple myeloma, neuropathy, and respiratory disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's multiple myeloma. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's multiple myeloma is related to his active duty service, to include exposure to asbestos?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, the examiner should address the Veteran's statements concerning asbestos exposure while aboard ship. Further, the Veteran served as a Yeoman aboard the U.S.S. Yorktown, a military occupational specialty determined to have minimal exposure to asbestos. See M21-1 IV.ii.1.l.3.c, f.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's respiratory disability, to include emphysema and fibrosis. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's respiratory disability, to include emphysema and fibrosis, is related to his active duty service, to include asbestos exposure?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, the examiner should address the Veteran's statements concerning asbestos exposure while aboard ship. Further, the Veteran served as a Yeoman aboard the U.S.S. Yorktown, a military occupational specialty determined to have minimal exposure to asbestos. See M21-1 IV.ii.1.l.3.c, f.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral upper and lower extremity neuropathy. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the bilateral upper and lower extremity neuropathy was caused by multiple myeloma?

b) If the multiple myeloma did not cause the bilateral upper and lower extremity neuropathy, is it at least as likely as not (a fifty percent probability or greater) that the bilateral upper and lower extremity neuropathy was aggravated (permanently worsened beyond its natural progression) by the multiple myeloma?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of bilateral upper and lower extremity neuropathy by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral upper and lower extremity neuropathy is otherwise related to his active duty service, to include asbestos exposure?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, the examiner should address the Veteran's statements concerning asbestos exposure while aboard ship. Further, the Veteran served as a Yeoman aboard the U.S.S. Yorktown, a military occupational specialty determined to have minimal exposure to asbestos. See M21-1 IV.ii.1.l.3.c, f.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




